Citation Nr: 1724544	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Navy from January 1986 to January 1990.
	
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma decreasing the initial evaluation of 10 percent for the Veteran's bilateral hearing loss to a noncompensable rating.  The Veteran filed a Notice of Disagreement in September 2011.  A Statement of the Case (SOC) was issued in June 2012.  The Veteran filed his Substantive Appeal in July 2012.

The Board overturned the rating reduction in December 2014, and remanded for additional evidentiary development as the Veteran stated in his Notice of Disagreement that his hearing had gotten worse.  The Veteran's 10 percent rating was reinstated in a March 2015 rating decision, and a Supplemental Statement of the Case (SSOC) was issued in December 2016.


FINDING OF FACT

During the appeals period, the Veteran's pure tone threshold averages have been no worse than 35 decibels (dB) in the right ear and 28.75 dB in the left ear with speech recognition scores as low as 80 in both ears, resulting in numerical designations of III for both ears.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the December 2014 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2015, the Veteran was mailed a release for private audiological records previously identified by the Veteran, but he failed to return that release.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

II.  Increased Ratings

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85.  

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Facts and Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent for bilateral hearing loss.  After a thorough review of the evidence, both medical and lay, the Board finds that the preponderance of the evidence reflects that he is not entitled to an increased evaluation for his bilateral hearing loss.

The Veteran states that his hearing has deteriorated since his initial evaluation.  In his Decision Review Officer (DRO) hearing in July 2011, he stated that his wife informed him that she was starting to talk louder when she communicated with him.  He also stated that he could not hear her if she was behind him.  The Veteran added that he had started to watch her mouth in order to understand what she was saying.  In the same hearing, the Veteran complained that previous examiners did not believe he could not hear the tones in his earphones.  The Veteran also submitted two lay statements regarding his hearing.  A coworker of the Veteran attested to his worsening condition as he was forced to speak louder and use hand signals in order to get the Veteran's attention.  A longtime friend of the Veteran similarly described needing to raise his voice when speaking with the Veteran, as well as facing him so he could read lips.

In a June 2011 audiology diagnostic study, the examiner noted that the test was characterized by multiple false negative responses to both speech and pure tone testing.  Although the Veteran's test-retest reliability did improve with multiple reinstructions, there remained some inconsistencies between speech and pure tone results.  The results provided in the examination reflected the Veteran's best volunteered responses, in dB:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
45
LEFT
25
20
25
25
45

Pure tone threshold averages round to 31 dB for the right ear and 29 dB for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in both ears.

In a December 2014 audiology diagnostic study, the examiner noted that the testing was characterized by multiple false negative responses to both speech and pure tone testing.  Additionally, multiple positive Stengers were initially observed during pure tone testing for the Veteran's right ear, suggestive of significant non-organic components.  Although his test-retest reliability did improve slightly with multiple reinstruction, test inconsistencies remained between speech and pure tone results, and the testing could ultimately not be completed.

In a February 2015 audiology diagnostic study, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
50
LEFT
20
20
20
30
45

Pure tone threshold averages round to 35 dB for the right ear and 29 dB for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 100 in the left ear.

Applying the above results to Table VI, the Veteran has a numerical value of II for the right ear and I for the left ear.  Applying these values to Table VII, the Veteran's disability evaluation is 0 percent.  See 38 C.F.R. § 4.85.  

In June 2016, a VA examination assessed the Veteran's hearing following the Board's remand.  The test results for pure tone thresholds were not valid for rating purposes due to poor reliability and consistency demonstrated by the Veteran.  The speech recognition results and pure tone thresholds did not match.  The Veteran was reinstructed four times with no change in responses, there were positive Stenger results at 500hz, 1000hz, 2000hz, and 3000hz.  Pure tone thresholds were entered as "could not test" (CNT) due to factors including: inaccuracy, invalidity, and unreliable tests.  Speech discrimination based upon the Maryland CNC word list was 86 percent in the right ear, and 98 percent in the left ear.

Based upon multiple audiology results, the Veteran is not entitled to a rating in excess of 10 percent.  In June 2011, the Veteran's pure tone average was 31.25 dB in the right ear, 28.75 dB in the left ear, and a speech recognition score of 80 in both ears.  Applying the above results to 38 C.F.R. § 4.85, Table VI reveals a numeric designation of III for both ears.  According to Table VII to evaluate these results, the Veteran would be entitled to a noncompensable evaluation.  In June 2011, the Veteran's pure tone average was 31.25 dB in the right ear, 28.75 dB in the left ear, and a speech recognition score of 80 in both ears.  Applying the above results to 38 C.F.R. § 4.85, Table VI reveals a numeric designation of III for both ears.  According to Table VII to evaluate these results, the Veteran would be entitled to a noncompensable evaluation.  The Veteran's December 2014 audiology diagnostic study was too unreliable to ultimately be completed.  The Veteran's February 2015 assessment, based upon the above pure tone and speech recognition values, under Table VI is II in the right ear and I in the left ear.  According to Table VII, the Veteran would be entitled to a noncompensable rating for these results.  In June 2016, pure tone results could not be tested.

Due to the impact of the Veteran's bilateral hearing loss on his work and social interactions, the Board reversed the previous rating reduction, in favor of maintaining a 10 percent evaluation.  However, even with the opportunity to provide additional evidence, the Veteran has not shown that his hearing loss is entitled to an increased evaluation in excess of 10 percent.  Neither the Veteran nor his representative submitted additional relevant evidence to support their contention that he is entitled to a rating in excess of 10 percent.  

As such, the Board affords substantial probative weight to the medical evidence of record that demonstrates a noncompensable rating based on multiple audiology diagnostic studies.  The Veteran's lay evidence supports a rating of 10 percent to compensate for his increasing difficulty with communication as previously determined by the Board.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a rating in excess of 10 percent for bilateral hearing loss must be denied.

	





(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


